Case 1:18-cv-00698-JJM-LDA Document 1 Filed 12/28/18 Page 1 of 3 PageID #: 1



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND


RAUL A. DAVILA,                                       :
     Plaintiff                                        :
                                                      :
       v.                                             :       C.A. No. 18-
                                                      :
UTGR, INC. d/b/a TWIN RIVER, Alias, and               :
TWIN RIVER MANAGEMENT GROUP, INC.,                    :
Alias,                                                :
       Defendants                                     :


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1446, Defendants, UTGR, Inc. d/b/a Twin River, and Twin River

Management Group, Inc. (“Defendants”), hereby file their Notice of Removal of the above-

captioned action from the Superior Court of the State of Rhode Island, County of Providence, to

the United States District Court for the District of Rhode Island.

       In support of the instant Notice of Removal, Defendants state as follows:

       1.      Attached as Exhibit A is a copy of all process, proceedings and orders served

upon Defendants on December 21, 2018, commencing the action in the Superior Court of the

State of Rhode Island, County of Providence, Case No. PC 2018-7618 (the “Action”).

       2.      Defendants have not served any responsive pleadings to the Complaint and no

orders have been issued in the Action.

       3.      In accordance with the requirements of 28 U.S.C. § 1446(b), this Notice of

Removal is filed within thirty (30) days of the above-referenced service of process.

       4.      Plaintiff in this Action has sought relief pursuant to, inter alia, the Family and

Medical Leave Act, 29 U.S.C. § 2601 et seq. (“FMLA”), and the Americans with Disabilities

Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”), and Plaintiff’s other claims are so related to the
Case 1:18-cv-00698-JJM-LDA Document 1 Filed 12/28/18 Page 2 of 3 PageID #: 2



federal statutory claims that they form part of the same case or controversy under Article III of

the United States Constitution.

       5.      Based on the above-referenced federal claims, the Action is a civil action over

which this Court has original jurisdiction pursuant to 28 U.S.C. § 1331 and supplemental

jurisdiction pursuant to 28 U.S.C. § 1367, and is one which may be removed to this Court

pursuant to the provisions of 28 U.S.C. § 1441.

       6.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly file a copy of this

Notice of Removal with the Clerk of the Superior Court of the State of Rhode Island, County of

Providence, and will serve a copy of the same on counsel for Plaintiff.

       7.      In accordance with Local Rule 81, Defendants will ensure that the state court

record is promptly filed with this Court.


Dated: December 28, 2018
                                              Defendants,
                                              UTGR, INC. d/b/a TWIN RIVER and
                                              TWIN RIVER MANAGEMENT GROUP, INC.
                                              By their attorney,



                                              /s/ Michael D. Chittick
                                              MICHAEL D. CHITTICK (#5967)
                                              mchittick@apslaw.com
                                              ALI KHORSAND (#8084)
                                              akhorsand@apslaw.com
                                              ADLER POLLOCK & SHEEHAN P.C.
                                              One Citizens Plaza, 8th Floor
                                              Providence, RI 02903-1345
                                              Tel: 401-274-7200
                                              Fax: 401-751-0604




                                                  2
Case 1:18-cv-00698-JJM-LDA Document 1 Filed 12/28/18 Page 3 of 3 PageID #: 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the within Notice of Removal was sent to
the following counsel of record for Plaintiff by email and first class mail, postage prepaid, on this
28th day of December, 2018.

        Richard A. Sinapi, Esq.
        Joshua D. Xavier, Esq.
        Sinapi Law Associates, Ltd.
        2374 Post Road, Suite 201
        Warwick, RI 02886
        ras@sinapilaw.com
        jdx@sinapilaw.com


                                              /s/ Michael D. Chittick




                                                 3

927732.v1
